     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 1 of 27



1    HOGAN LOVELLS US LLP
     Steven M. Levitan (Bar No. 148716)
 2   4085 Campbell Ave., Suite 100
     Menlo Park, CA 94025
 3   Telephone:    (650) 463-4032
     Facsimile•
     Facsimile:    (650) 463-4199
4    steve.levitan@hoganlovells.com
 5
     Counsel for
              for Amici Curiae American Council
 6   on Education and 23 Other Higher Education
     Organizations
 7

 8                      IN THE UNITED STATES DISTRICT COURT
                  IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10   CHAMBER OF COMMERCE OF THE                              4:20-cv-7331-JSW
                                                    Case No. 4:20-cv-7331 -JSW
     UNITED STATES OF AMERICA;
11   NATIONAL ASSOCIATION OF
     MANUFACTURERS; BAY AREA
12   COUNCIL; NATIONAL RETAIL                       [PROPOSED] AMICI CURIAE BRIEF OF
     FEDERATION; AMERICAN                           THE AMERICAN COUNCIL ON
13   ASSOCIATION OF INTERNATIONAL                   EDUCATION AND 23 OTHER HIGHER
     HEALTHCARE RECRUITMENT;                        EDUCATION ORGANIZATIONS IN
14   PRESIDENTS'
     PRESIDENTS’ ALLIANCE ON HIGHER                 SUPPORT OF PLAINTIFFS'
                                                               PLAINTIFFS’ MOTION
     EDUCATION AND IMMIGRATION;                     FOR PRELIMINARY INJUNCTION
15   CALIFORNIA INSTITUTE OF
     TECHNOLOGY; CORNELL
16   UNIVERSITY; THE BOARD OF
     TRUSTEES OF THE LELAND
17   STANFORD JUNIOR UNIVERSITY;
     UNIVERSITY OF SOUTHERN
18   CALIFORNIA; UNIVERSITY OF
     ROCHESTER; UNIVERSITY OF UTAH;
19   and ARUP LABORATORIES,
20                      Plaintiffs,
21                        v.
22   UNITED STATES DEPARTMENT
     OF HOMELAND SECURITY;
23   UNITED STATES DEPARTMENT
     OF LABOR; CHAD F. WOLF,
24   in his official capacity as Acting Secretary
     of Homeland Security; and EUGENE
25   SCALIA, in his official capacity as
     Secretary of Labor,
26
                        Defendants.
27

28
                                                                  [PROPOSED] AMICI CURIAE BRIEF
                                                                       CASE NO. 4:20-CV-7331-JSW
      Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 2 of 27



1

 2                                                       TABLE OF CONTENTS
 3                                                                                                                                             Page
4    TABLE OF AUTHORITIES .......................................................................................................... ii
 5
     STATEMENT OF INTEREST ....................................................................................................... 1
 6
     INTRODUCTION .......................................................................................................................... 3
 7
     ARGUMENT .................................................................................................................................. 5
 8
          I.         THE DOL AND DHS RULES THREATEN PROFOUND HARMS FOR
 9                   COLLEGES AND UNIVERSITIES. ........................................................................... 5
10                   A.         The Challenged Rules Causes Operational And Financial Harm To
11                              Universities ....................................................................................................... 7

12                   B.         The DHS And DOL Rules Send A Message Of Exclusion, Crippling
                                Cross-Border Exchange Of People And Ideas ................................................ 11
13
          II.        THE TRUMP ADMINISTRATION HAS REPEATEDLY MISUSED THE
14                   GOOD CAUSE EXCEPTION TO NOTICE-AND-COMMENT
                     REQUIREMENT ON ISSUES AFFECTING HIGHER EDUCATION
                                                            EDUCATION.................... 13
15
     CONCLUSION ............................................................................................................................. 15
16

17   ADDENDUM

18

19

20

21

22

23

24

25

26

27

28
                                                                                                      [PROPOSED] AMICI CURIAE BRIEF
                                                                          -i-
                                                                                                           CASE NO. 4:20-CV-7331-JSW
      Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 3 of 27



 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                        Page(s)
 3   CASES:
     CASES:
4        Fed’n of Gov’t
     Am. Fed'n    Gov't Emps., AFL-CIO v. Block,
        655 F.2d 1153 (D.C. Cir. 1981) .............................................................................................. 13
 5

 6   Arizona v. United States,
         567 U.S. 387 (2012) ................................................................................................................ 11
 7
     California v. Azar,
 8      911 F.3d 558 (9th Cir. 2018)................................................................................................... 15

 9   Council of Southern Mountains, Inc. v. Donovan,
        653 F.2d 573 (D.C. Cir. 1981) ................................................................................................ 13
10
     DHS v. Regents of the Univ. of Cal.,
11
       140 S. Ct. 1891 (2020) ........................................................................................................ 7, 15
12
     E. Bay Sanctuary Covenant v. Trump,
13       349 F. Supp. 3d 838 (N.D. Cal. 2018), aff'd
                                               aff’d 950 F.3d 1242 (9th Cir. 2020).......................... 15

14   Fisher v. Univ. of Texas at Austin,
        570 U.S. 297 (2013) ................................................................................................................ 12
15
     Fisher v. Univ. of Texas at Austin (Fisher II),
16
        136 S. Ct. 2198 (2016) ............................................................................................................ 12
17
     Grutter v. Bollinger,
18      539 U.S. 306 (2003) ............................................................................................................ 7, 12

19   Nat’l Ass
     Nat'l Ass’n
               'n of Mfrs. v. DHS,
        2020 LEXIS 182267 (N.D. Cal. Oct. 1, 2020).................................................................... 4, 15
20
     Nat’l Fed'n
     Nat'l Fed’n of Fed. Emps. v. Devine,
21      671 F.2d 607 (D.C. Cir. 1982) ................................................................................................ 13
22
     Regents of Univ. of Cal. v. Bakke,
23      438 U.S. 265 (1978) .................................................................................................................. 7

24   Washington v. Trump,
       847 F.3d 1151 (9th Cir. 2017)................................................................................................... 3
25
     S TATUTES:
     STATUTES:
26
     5 U.S.C. § 553(b) ............................................................................................................................ 4
27
     5 U.S.C. § 553(c) ............................................................................................................................ 4
28
                                                                          - ii -                      [PROPOSED] AMICI CURIAE BRIEF
                                                                                                           CASE NO. 4:20-CV-7331-JSW
      Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 4 of 27



1    Iowa Code § 216.6A (2009)............................................................................................................ 9
 2   N.Y. Lab. Law § 194(1) (2019) ...................................................................................................... 9
 3
     REGULATIONS:
     REGULATIONS:
4
     20 C.F.R. pt. 655 ............................................................................................................................. 6
 5
     Alien Temporary Employment Labor Certification Process, 56 Fed. Reg. 11,705
 6       (Mar. 20, 1991) ....................................................................................................................... 15
 7   Labor Condition Applications and Requirements for Employers Using Aliens on
        H-1B Visas in Specialty Occupations, 56 Fed. Reg. 37,175 (proposed Aug. 5,
 8
        1991) ....................................................................................................................................... 15
 9
     Labor Condition Applications and Requirements for Employers Using Aliens on
10      H-1B Visas in Specialty Occupations, 56 Fed. Reg. 54,720 (Oct. 22, 1991) ......................... 15

11   Strengthening the H-1B Nonimmigrant Visa Classification Program, 85 Fed. Reg.
         63,918 (Oct. 8, 2020) ............................................................................................................ 3, 4
12
     Strengthening Wage Protections for the Temporary and Permanent Employment of
13       Certain Aliens in the United States, 85 Fed. Reg. 63,872 (Oct. 8, 2020) ............................. 4, 6
14
     OTHER AUTHORITIES:
     OTHER AUTHORITIES:
15
     2020 H1B Visa Report: Top H1B Visa NAICS Industry, perma.cc/B3BM-DWAY ..................... 6
16
     ACE and Other Higher Education Associations'
                                       Associations’ Coalition Letter to Congress (Oct.
17     19, 2020), https://tinyurl.com/y44oxhg7......................................................................... 3, 6, 11

18   Steven Bloom & Sarah Spreitzer, Department of Education’sEducation's Final Section 117
        Information Collection Request Continues to Overstep Statutory Authority,
19      Higher Education Today: A Blog by ACE (June 25, 2020),
20      https://tinyurl.com/y3wfecws .................................................................................................. 14

21   Dear Colleague Letter on Transgender Students (Feb. 22, 2017),
        https://tinyurl.com/y2bjw2xj ................................................................................................... 14
22
     DHS, Fall 2017 Statement of Regulatory Priorities, perma.cc/RP75-RZYM................................ 4
23
     Employment, Hours, and Earnings from the Current Employment Statistics Survey
24     (National), U.S. Bureau of Labor Statistics, https://tinyurl.com/yyeap75a (last
25     visited Oct. 30, 2020) .............................................................................................................. 11

26   Fall 2020 Enrollment (as of Sept 24), National Student Clearinghouse Research
         Center (Oct. 15, 2020), https://nscresearchcenter.org/stay-informed/ ...................................... 6
27
     Robert L. Glicksman, Shuttered Government, 62 Ariz. L. Rev. 573 (2020) ................................ 14
28
                                                                                                        [PROPOSED] AMICI CURIAE BRIEF
                                                                           - iii -
                                                                                                             CASE NO. 4:20-CV-7331-JSW
      Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 5 of 27



1    Michael Greenstone, Adam Looney & Harrison Marks, The U.S. Immigration
        System: Potential Benefits of Reform, The Hamilton Project (2012),
 2
        https://tinyurl.com/y2pto6vj .................................................................................................... 10
 3
     Patricia Gurin et al., Diversity and Higher Education: Theory and Impact on
4        Educational Outcomes, 72 Harv. Educ. Rev. 330 (2002) ....................................................... 12

 5   Michelle Hackman, Trump Administration Announces Overhaul of H-1B Visa
        Program, Wall St. J. (Oct. 6, 2020), penna.cc/U466-K969
                                             perma.cc/U466-K969 ..................................................... 6
 6
     Lisa Heinzerling, Unreasonable Delays: The Legal Problems (So Far) of Trump’s Trump's
 7                                        Pol’y Rev. 13 (2018) ............................................... 14, 15
        Deregulatory Binge, 12 Harv. L. & Pol'y
 8
     Shawn Hubler, Colleges Slash Budgets in the Pandemic, With ‘Nothing
                                                                    'Nothing Off-
 9      Limits,’ N.Y. Times (updated Oct. 28, 2020), https://tinyurl.com/yy842j8u............................ 6
        Limits,'

10   International Student Enrollment Statistics, Educationdata.org,
         https://tinyurl.com/y3zwxgle (last visited Oct. 30, 2020) ....................................................... 12
11
     John Kruzel, Trump Administration Rescinds Foreign Students Rule, The Hill
12      (July 14, 2020), https://tinyurl.com/ybrj3uca.......................................................................... 14
13
     Peter McDonough, Campus Diversity in the Age of Fisher II: Broadening the
14       Conversation, 19 The Presidency 8 (2016) ............................................................................. 12

15   NAFSA: Ass'n
             Ass’n of Int'l
                      Int’l Educators, Restoring U.S. Competitiveness for
       International Students and Scholars (June 2006), https://tinyurl.com/y2ytcp6t .................... 13
16
     NAFSA International Student Economic Value Tool, NAFSA,
17     https://tinyurl.com/y3lxm85d (last visited Oct. 30, 2020) ...................................................... 10
       https://tinyurl.com/y31xm85d
18   Nat’l Foundation for American Policy, An Analysis of the DOL H-1B Wage Rule
     Nat'l
19      (Oct. 2020), perma.cc/9Y2C-2YKG ..................................................................................... 4, 5

20                   Don’t Ban H-1B Workers: They Are Worth Their Weight in
     Alex Nowrasteh, Don't
        Innovation, Cato at Liberty (May 14, 2020), perma.cc/SMW4-UUJT ................................... 10
21
     Partnership for a New American Economy, The H-1B Employment Effect: H-lBs          H-1Bs
22       awarded between 2010-2013 will create more than 700,000 jobs for U.S.-born  US.-born
                                 perma.cc/C6T2-6TKZ..................................................................... 11
         workers by 2020 (2015), perma.cc/C6T2-6TKZ
23

24   Neil G. Ruiz, The Geography of Foreign Students in U.S. Higher Education:
        Origins and Destinations, Brookings Inst. (2014),
25      https://tinyurl.com/y9dwh53y ................................................................................................. 13

26   SEVP Modifies Temporary Exemptions for Nonimmigrant Students Taking Online
        Courses During Fall 2020 Semester, U  U.S.
                                                S Immigration and Customs
27      Enforcement (July 6, 2020), https://tinyurl.com/y9rsnp88 ..................................................... 14
28
                                                                                                [PROPOSED] AMICI CURIAE BRIEF
                                                                     - iv -
                                                                                                     CASE NO. 4:20-CV-7331-JSW
      Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 6 of 27



1    Survey of Earned Doctorates, tbl. 24 –— U.S. citizen and permanent resident
        doctorate recipients, by major field of study, ethnicity, and race: 2018,
 2
        National Science Foundation, https://ncses.nsf.gov/pubs/nsf20301/data-tables
                                       https://ncses.nsf gov/pubs/nsf20301/data-tables..................... 13
 3
     Patrick T. Terenzini et al., Racial and Ethnic Diversity in the Classroom: Does It
4        Promote Student Learning? 72 J. Higher Educ. 509 (2001) ................................................... 12

 5   Times Higher Education, World University Rankings 2021,
        https://tinyurl.com/yyoa8t9v ..................................................................................................... 5
 6
     Madeline Zavodny, American Enterprise Institute for Public Policy Research &
 7
       the Partnership for a New American Economy, Immigration and American
 8     Jobs (Dec. 2011), perma.cc/66K3-NZDQ .............................................................................. 11

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                [PROPOSED] AMICI CURIAE BRIEF
                                                                      -v-
                                                                                                     CASE NO. 4:20-CV-7331-JSW
      Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 7 of 27



1                                    INTEREST OF AMICI CURIAE
 2          Amici are 24 associations of colleges, universities, educators, trustees, and other
 3   representatives of several thousand institutions of higher education in the United States. Amici
4    represent public, independent, large, small, urban, rural, denominational, non-denominational,
 5   graduate, and undergraduate institutions and faculty. Collectively, tens of thousands of H-1B visa
 6   holders are employed by the college and university members of the higher education associations
 7   who have joined this brief. Amici's
                                 Amici’s member institutions rely on these highly skilled professionals
 8   in campus classrooms, research settings, interdisciplinary study, and university hospitals and
 9   clinics, among other places. These professionals contribute to groundbreaking research, provide
10   medical services to underserved and vulnerable populations, offer specialized and advanced
11   training programs, and enable language study; they also hold critical jobs maintaining the
12                                    institutions’ operations, including by serving as information
     infrastructure necessary for the institutions'
13   technology professionals, grant writers, and facilities professionals.
14          The two rules at issue in this case—issued without any notice to the public or opportunity
15   for amici and their members to comment and contribute to the agency's
                                                                  agency’s understanding of the
16   importance of H-1B visa holders to their campus communities, educational missions, and
17   institutional operations—will inflict significant harm, immediately. That harm will be felt by
18   faculty, researchers, students, and healthcare patients, and it will hurt the critical work—and global
19   standing and reputation—of the country's
                                    country’s colleges and universities. It will affect existing programs
20   and research projects that can no longer be adequately staffed, lead to limitations in or the
21   discontinuance of certain courses of study, narrow the pipeline for continued growth in high- and
22   emerging-technology fields, and deter foreign students from coming to study in the United States.
23   Amici’s interest in avoiding these harms is readily apparent.
     Amici's
24          Plaintiffs'
            Plaintiffs’ briefing explains in detail their likelihood of success on the merits. Amici file
25   this brief primarily to underscore that the harm described in the University Plaintiffs'
                                                                                  Plaintiffs’ declarations
26   is not unique to them
                      them–—it
                            it holds true for colleges and universities around the country. The full
27   scope of the devastating injury to higher education—in the form of reliance interests, financial
28   harms, hardships to faculty and programs, research that will go uncompleted, impacts on cross-
                                                                         [PROPOSED] AMICI CURIAE BRIEF
                                                     -1-
                                                                              CASE NO. 4:20-CV-7331-JSW
      Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 8 of 27



1    disciplinary fields, inabilities to staff critical positions, and more—would have been extensively
 2   documented in an administrative record had Department of Labor (DOL) or Department of
 3   Homeland Security (DHS) followed the rules. Notice-and-comment rulemaking is the norm for a
4    reason: It leads to informed decisions, based on a bigger picture understanding of the issue and the
 5   consequences for affected parties, rather than agency rules that smack of whim and caprice.
 6          Amicus American Council on Education (ACE) is the major coordinating body for
 7   American higher education. Its more than 1,700 members reflect the extraordinary breadth and
 8   contributions of four-year, two-year, public and private colleges and universities. ACE members
 9   educate two out of every three students in accredited, degree-granting U.S. institutions. ACE
10   participates as amicus on occasions such as this where a case presents issues of substantial
11   importance to higher education in the United States.
12          ACE is joined in this amicus brief by the following organizations, described in more detail
13   in the Addendum: the Accreditation Council for Pharmacy Education (ACPE); the American
14   Association of Community Colleges (AACC); the American Association of State Colleges and
15   Universities (AASCU); the American Dental Education Association (ADEA); the Association of
16   American Medical Colleges (AAMC); the Association of American Universities (AAU); the
17   Association of Catholic Colleges and Universities (ACCU); the Association of Governing Boards
18   of Universities and Colleges (AGB); the Association of Jesuit Colleges and Universities (AJCU);
19   the Association of Public and Land-grant Universities (APLU); the College and University
20   Professional Association for Human Resources (CUPA-HR); the Council for Advancement and
21   Support of Education (CASE); the Council for Christian Colleges & Universities (CCCU); the
22   Council of Graduate Schools (CGS); the Council of Independent Colleges (CIC); NAFSA:
23   Association of International Educators; the National Association of College and University
24   Business Officers (NACUBO); the National Association of Diversity Officers in Higher Education
25   (NADOHE); the National Association of Independent Colleges and Universities (NAICU); the
26   National Association of Student Financial Aid Administrators (NASFAA); the National Collegiate
27   Athletic Association (NCAA); the State Higher Education Executive Officers Association
28   (SHEEO); and NASPA: Student Affairs Administrators in Higher Education.
                                                                        [PROPOSED] AMICI CURIAE BRIEF
                                                    -2-
                                                                             CASE NO. 4:20-CV-7331-JSW
      Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 9 of 27



1                                             INTRODUCTION
 2          America’s colleges and universities are among the finest in the world. They help preserve
            America's
 3   our democratic values, drive economic growth and innovation, and ensure our global standing. One
4    of the central reasons for the excellence of our postsecondary institutions is their ability to attract
 5   the most talented faculty, researchers, and students, from the United States and abroad. See
 6   Washington v. Trump, 847 F.3d 1151, 1160 (9th Cir. 2017) (explaining that American colleges and
 7                “have a mission of ‘global
     universities "have                      engagement’ and rely on . . . visiting students, scholars, and
                                     'global engagement'
 8   faculty to advance their educational goals").
                                          goals”).
 9                                                                                          nation’s
            Higher education is among the sectors hit hardest by COVID-19. Last spring, our nation's
10   colleges and universities were forced to close their campuses and develop or adapt online learning
11   platforms—quickly, and at great cost—even as revenue plunged across all categories of their
12   operations, and many students struggled to adjust to rapid changes in their families'
                                                                                 families’ financial
13   circumstances by seeking refunds and turning to gap years or less expensive schools closer to home.
14   And when many schools re-opened this fall, they faced extraordinary unbudgeted-for expenses in
15   implementing COVID-19 safety procedures; purchasing personal protection equipment and
16   cleaning supplies; conducting COVID-19 testing; upgrading ventilation equipment; and modifying
17   facilities to de-densify campuses and provide space for students to quarantine. Projections for these
18   costs have risen over time. In the spring, amici estimated COVID-related expenses and losses at
19   $46.6 billion; they later projected fall reopening costs of $73.8 billion. Earlier this month, they told
20                      “[t]hese projections have proven to be low."
     Congress that even "[t]hese                               low.” ACE and Other Higher Education
21   Associations’ Coalition Letter to Congress 1 (Oct. 19, 2020) ("Coalition
     Associations'                                                (“Coalition Letter"),
                                                                              Letter”),
22   https://tinyurl.com/y44oxhg7. In addition, public institutions are facing significant cuts in state
23   financial support as state budgets have been devastated by the COVID-19 crisis.
24          Amid this budgetary triage, DOL and DHS announced coordinated rules designed to
25   effectively dismantle the H-1B foreign worker program, with enormous budgetary implications for
26   institutions. Affected parties like amici and their members were given no opportunity to share the
27   impact these rules will have on them, or to plan and prepare in any way for the dramatic changes
28   being forced on them overnight. See Strengthening the H-1B Nonimmigrant Visa Classification
                                                                          [PROPOSED] AMICI CURIAE BRIEF
                                                      -3-
                                                                               CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 10 of 27



1    Program, 85 Fed. Reg. 63,918 (Oct. 8, 2020) (DHS Rule); Strengthening Wage Protections for the
 2   Temporary and Permanent Employment of Certain Aliens in the United States, 85 Fed. Reg. 63,872
 3   (Oct. 8, 2020) (DOL Rule) (collectively, the "Rules").
                                                  “Rules”). The 2020-2021 academic year is underway,
4        amici’ss college and university members have relied on tens of thousands of H-1B visa holders
     and amici'
 5   to fill crucial positions for their campus communities: faculty, researchers, physicians, scholars,
 6   residents, fellows, and professional staff, in the areas of medicine, science, engineering, dentistry,
 7   liberal arts, language study, and public health, among others. Yet, as has become all too common
 8   under the current administration, DOL and DHS dispensed with the hallmark of executive agency
 9                                                    “an opportunity to participate in the rule making
     rulemaking: giving interested parties notice and "an
10                                                     arguments.” 5 U.S.C. § 553(b), (c).
     through the submission of written data, views, or arguments."
11          DOL’s and DHS's
            DOL's     DHS’s suggestion that they had good cause to sidestep the requirements of the
12   Administrative Procedure Act (APA) based on "exigent
                                                 “exigent circumstances"
                                                          circumstances” lacks facial plausibility, as
13   explained by Plaintiffs. The Rules invoke unemployment data from a March 27 New York Times
14   article, 85 Fed. Reg. at 63,938 nn.138, 139, and target jobs that have been largely unaffected by the
15   pandemic, Nat’l Ass’n of Mfrs. v. DHS, 2020 LEXIS 182267, at *35 (N.D. Cal. Oct. 1, 2020).
               Nat'l Ass'n
16   Underscoring the lack of credibility in the purportedly "exigent"
                                                             “exigent” circumstances justifying skipping
17   notice-and-comment procedures, DHS stated back in 2017 that it was considering a proposed rule
18   along the lines of the DHS Rule. See DHS, Fall 2017 Statement of Regulatory Priorities,
19   perma.cc/RP75-RZYM. DHS and DOL cannot avoid giving the public an opportunity to comment
20   and develop a record by invoking such an ill-fitting COVID-19 cloak.
21          The harms the Rules will inflict on colleges and universities are immediate and substantial.
22   Had DOL and DHS followed the notice-and-comment rulemaking process, amici and their
23   members would have detailed those harms to the agencies. The DHS Rule rewrites multiple
24   regulatory definitions to restrict the categories of jobs eligible for H-1B visas, eliminating many
25   positions'
     positions’ eligibility to be filled by an H-1B visa holder. And the DOL Rule changes the calculation
26   of the prevailing wage employers must pay their H-1B employees, resulting in enormous wage
27   increases—over 200% for some positions. See Nat'l
                                                 Nat’l Foundation for American Policy, An Analysis
28   of the DOL H-1B Wage Rule, at 12 (Oct. 2020), perma.cc/9Y2C-2YKG. This Rule thus forces
                                                                         [PROPOSED] AMICI CURIAE BRIEF
                                                     -4-
                                                                              CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 11 of 27



1    colleges and universities into an impossible choice: forgo highly skilled international employees
 2   who fill teaching and research gaps and play critical roles in healthcare systems, or compensate
 3   them at artificial, highly-inflated rates at a time when their budgets have been devastated by the
4    global pandemic. Either choice ultimately hamstrings university programming, crucial diversity
 5   initiatives, and even COVID-19 research and care. If not enjoined, critical scientific research
 6   programs will be left with unfilled positions, academic medical centers will be left with provider
 7   shortages and longer patient wait times, and universities’
                                                  universities' educational missions will be irreparably
 8   disrupted—as instructors are forced to leave mid-way through courses, schools are forced to
 9   scramble to recruit and train new employees (if they can find a qualified employee in the market),
10   healthcare operations are upended, and students are forced to alter their chosen courses of study.
11           These Rules should be enjoined to prevent all of these harms. And the Court should hold
12   that before imposing such a mass severing of employment relationships and upending the
13   operations of thousands of colleges and universities around the country, DOL and DHS are
14   obligated to follow the well-established notice-and-comment rulemaking procedures.
15                                              ARGUMENT
16      I.      THE DOL AND DHS RULES THREATEN PROFOUND HARMS FOR
                COLLEGES AND UNIVERSITIES.
17
                                                                                  world’s leading
             American colleges and universities are consistently ranked among the world's
18
     institutions for higher education. See Times Higher Education, World University Rankings 2021,
19
     https://tinyurl.com/yyoa8t9v. That is the result of carefully calibrated choices, one of which is
20
     opening up our campuses to students, scholars, and researchers from all corners of the world. The
21
                                 colleges’ and universities'
     DOL and DHS Rules will harm colleges'     universities’ educational missions, the research they
22
     conduct, their faculty and student bodies, their healthcare systems, and their reputations. The ripple
23
     effects of the harm will extend further out still, as international students and preeminent scholars
24
     look to universities in other countries and as underserved communities in our own country lose
25
     access to healthcare professionals employed in university hospitals and clinics.
26
             The context in which these harms will occur is important. COVID-19, on its own, has been
27
                                        nation’s higher education institutions to weather. Colleges and
     an unprecedented challenge for our nation's
28

                                                                         [PROPOSED] AMICI CURIAE BRIEF
                                                     -5-
                                                                              CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 12 of 27



1    universities have spent the past seven months working—at warp speed—to navigate state and local
 2   shut-down orders, develop remote-learning platforms, and create protocols for hybrid and in-person
 3   operations, all of which is subject to change as new data becomes available. Even before these
4    Rules, then, college and university budgets were stretched to capacity. Shawn Hubler, Colleges
 5   Slash Budgets in the Pandemic, With ‘Nothing
                                         'Nothing Off-Limits,’
                                                  Off-Limits,' N.Y. Times (updated Oct. 28, 2020),
 6   https://tinyurl.com/yy842j8u.    Some schools were cutting majors, others were phasing out
 7   undergraduate or graduate degrees, and still others stopped enrolling Ph.D. students.            Id.
 8   Collectively, colleges and universities have shed more than 300,000 jobs, id., as undergraduate
 9   enrollment is down 4% nationwide (16% for freshmen) and state support uncertain given projected
10   state-level budget shortfalls.   See Fall 2020 Enrollment (as of Sept 24), National Student
11   Clearinghouse Research Center (Oct. 15, 2020), https://nscresearchcenter.org/stay-informed/;
12   Coalition Letter, supra, at 1. As ACE wrote to Congress last month, at least $120 billion in federal
13   support is needed to keep higher education a reality, particularly for the most vulnerable
14   populations colleges and universities serve. Coalition Letter, supra, at 1.
15          In the midst of this crisis, DOL and DHS put into immediate (DOL) and near-immediate
16   (DHS) effect the two rules at issue here—in a candid effort to gut the H-1B system. Neither agency
17   provided affected parties any opportunity to comment, meaning neither rule is based on the
18   informed discussion that typically precedes agency rulemaking.          Remarkably, the agencies
19   recognized just how far the Rules reach: DHS expects to eliminate fully one-third of H-1B visas,
20   see Michelle Hackman, Trump Administration Announces Overhaul of H-1B Visa Program, Wall
21   St. J. (Oct. 6, 2020), perma.cc/U466-K969, and DOL projects that employers will spend over $198
22   billion over 10 years to continue to employ H-1B visa holders, see 85 Fed. Reg. at 63,908.
23          The impact of these Rules on colleges and universities is immense. In 2020 alone, higher
24                                                                 applications. 1 2020 H1B Visa Report:
     education institutions filed more than 28,000 labor condition applications.'
25   Top H1B Visa NAICS Industry, perma.cc/B3BM-DWAY. That is not just an abstract number; it
26   represents tens of thousands of highly educated professionals who have uprooted their lives to teach
27
     1
28   1 Employersmust complete the labor condition applications for all new and renewed H-1B
     employees. See generally 20 C.F.R. pt. 655.
                                                                        [PROPOSED] AMICI CURIAE BRIEF
                                                     -6-
                                                                             CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 13 of 27



1    our students and advance the opportunities offered by our nation’s
                                                               nation's higher education system, many
 2   of whom have become an integral part of their campus communities. For example, an H-1B holder
 3   at a southern research university developed a successful master bioethics program, which he now
4    oversees. The Rules are designed to forcibly sever those relationships without regard to impact on
 5   higher education institutions. And they take effect without any informed discussion of the reliance
 6   interests and higher education communities they affect. See DHS v. Regents of the Univ. of Cal.,
 7   140 S. Ct. 1891, 1913 (2020) ("Because
                                  (“Because DHS was not writing on a blank slate, it was required to
 8   assess whether there were reliance interests, determine whether they were significant, and weigh
 9                                               concerns.”).
     any such interests against competing policy concerns.").
10          A. The Challenged Rules Cause Operational And Financial Harm To Universities.
11          The Supreme Court has long recognized the common-sense principle that, to "`fulfill[]
                                                                                      “‘fulfill[]
12           mission[s],’” colleges and universities must be able to recruit students—and, by extension,
     [their] mission[s],'"
13   scholars and faculty—who will "contribute
                                   “contribute the most to the ‘robust
                                                               'robust exchange of ideas.’”
                                                                                   ideas.'" Grutter v.
14   Bollinger, 539 U.S. 306, 324 (2003) (quoting Regents of Univ. of Cal. v. Bakke, 438 U.S. 265, 313
15   (1978)). But candidates in highly specialized fields are few and far between, and sometimes, the
16   best ones come from abroad. The Rules were written (in secret) to force universities and other
17   employers to let go of many of such highly skilled employees and impede future hiring, by making
18   it impermissible (DHS) or exorbitantly expensive (DOL) to employ H-1B visa holders.
19          The Rules will hamper cutting-edge research. For example, a researcher from Japan holding
20   an H-1B visa is currently working with the emergency medicine faculty at one leading mid-western
21   public university to develop a COVID-19 rapid diagnostics technique; he previously took the lead
22   on the rapid diagnostics development project for the influenza H1N1 (2009) pandemic at one of
23   Japan’s
     Japan's leading research institutes. Another H-1B visa holder at that university is a biomedical
24   engineering professor researching novel tools to screen protein markers for cancer-riddled tissues
25   and uses of extracellular vesicles to selectively deliver molecular therapeutics or imaging reagents
26   for solid cancers and type 1 diabetes. And one Pacific-12 public school has invested in specialized
27   research equipment for an H-1B faculty member focused on innovative healthcare technologies.
28   The Rules put at risk this professor's
                                professor’s work to educate the next generation of engineers and scientists,
                                                                          [PROPOSED] AMICI CURIAE BRIEF
                                                      -7-
                                                                               CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 14 of 27



1                   school’s investment. Meanwhile, at another west coast leading public research
     as well as the school's
 2   institution, a quarter of the H-1B visa holders are funded, at least partially, by grants. Grants are
 3   multi-year awards with multi-year budgets that generally tie the funds to specific recipients. If the
4    institution can no longer employ those recipients (either because they do not meet the new DHS
 5                 “specialty occupation"
     definition of "specialty occupation” or because their wages become unsustainably high), the
 6   research funded by the grants may be put on hold or stopped altogether. And as an additional
 7   unconsidered consequence of the artificially hiked wages for H-1B visa holders, federal funding
 8   agencies’ research dollars will go less far—leaving critical research undone or incomplete.
     agencies'
 9          Because so many university hospitals, clinics, and research centers employ H-1B medical
10   professionals, the Rules will hamper medical training and care and hurt the public health. One
11   leading east coast private research institution employs more than half of its H-1B employees at the
12   medical school and the school of public health. Many of those employees also have appointments
13                                                                                      H1-B
     at university-affiliated hospitals. Another institution has hired a world-renowned H1 -B abdominal
14   transplant surgeon who would be extremely difficult to replace due to the specialized skillset
15   involved. And a mid-western public flagship university recently recruited a transplant nephrologist
16   on an H-1B visa to remedy a gaping community need: Before his arrival, the specialist to patient
17   ratio was 1:656. These are just a few of the many examples amici and their members can offer.
18   And they all come to the same end: If the Rules are left standing, university-affiliated medical
19   institutions will be unable to recruit and retain H-1B visa holders for subspecialties and unable to
20   provide specialty care to patients in rural and underserved areas. Postdoctoral research productivity
21   will decline, as universities will have to proportionally cut the duration of employment for
22   postdoctoral employees—leaving them able to perform fewer tasks and, in a best case scenario,
23   merely a delay in the completion of research projects.
24          Throughout American higher education, the DOL Rule will cause unanticipated financial
25   harm in a time of budget crisis. For example, for one small liberal arts college on the East Coast,
26   the required increase to a $208,000 default salary for positions not listed in the federal register will
27   significantly restrict the college’s
                                college's ability to retain quality existing employees when they need to
28   renew their H-1B visas. This college prioritizes the affordability and accessibility of a college
                                                                          [PROPOSED] AMICI CURIAE BRIEF
                                                      -8-
                                                                               CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 15 of 27



1    degree, and expenditures of this magnitude are simply not feasible. The same is true for one
 2   midwestern university that has recently recruited a hearing and speech specialist to teach graduate
 3   courses and serve the community.
                           community The university would need to inflate his salary from $87,500 to
4    the default $208,000. The same university also employs an H-1B assistant professor, partially
 5   funded by the U.S. Department of Education, to teach courses about indigenous Latin America.
 6   There were no qualified U.S. workers in the applicant pool for this position. Under the DOL Rule,
 7   the university must pay him $119,247—a $59,424 increase from the prevailing wage determination
 8   at the time he was hired—which would be higher than nearly every faculty member in his
 9   department, including senior full professors. For another midwestern leading research institution,
10   the position most affected by the $208,000 default salary will be primary care physicians who are
11   H-1B visa holders; there is a shortage of primary care physicians in the state, and many of those H-
12   1B visa holders work in medically underserved areas. This university also employs physicians in
13   the specialty areas of rheumatology, endocrinology, geriatrics, and palliative care who will be
14   severely impacted by the DOL Rule. At bottom, there can be no real debate about the financial
15   impact: The DOL Rule requires salary increases of as much as 246%. See ECF No. 31-3, Shankar
16   Decl. 4 (from $60,000 to $208,000 at Rochester University); ECF No. 31-15, Wolford Decl. 3
17   (documenting required increases at Cornell of 100% and 139%).
18           The DOL Rule will impact cohorts of employees far broader than holders of H-1B visas,
19   and dramatically increase institutional spending in the midst of a pandemic. Some states have equal
20   pay laws that require employers to pay comparable wages to all employees within a protected class:
21   sex, race, creed, color, national origin, sexual orientation, gender identity, and disability. E.g., N.Y.
22   Lab. Law § 194(1) (2019); Iowa Code § 216.6A (2009). Colleges and universities would thus have
23   to raise wages for domestic faculty who are within the same protected class. Even where no such
24   laws exist, prior pay equity initiatives and more fundamental expectations of pay fairness, will
25   pressure institutions to raise wages for similarly-situated domestic employees. The cumulative
26   effect of such compensation adjustments will pose financial burden on institutions, especially ones
27   that prioritize affordability and especially during the pandemic. See supra 3, 6.
28           The ill effects of the Rules will be felt throughout the higher education communities, and
                                                                           [PROPOSED] AMICI CURIAE BRIEF
                                                       -9-
                                                                                CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 16 of 27



1    beyond. Colleges and universities themselves will suffer reputational damage from losing key
 2   international personnel (not to mention severing their contracts). Many will have to cancel, or at
 3   least restructure, research initiatives built around lead international faculty. Others will have to
4    renegotiate grant funding, because it is typically tied to specific faculty and postdoctoral students.
 5                                                      $4.1
     One research center, for instance, has at risk its $4 1 million grant for COVID-19 research; the
 6   grant was specifically awarded to an H-1B assistant professor. As another example of the
 7   unconsidered ripple effects the Rules will cause, many institutions provide residency training for
 8   international pharmacists with the intent that they will return to their home country with the
 9   advanced skills necessary to impart patient care; the second year of this training, however, generally
10   requires an H-1B visa. The Rules will severely limit these types of training programs.
11          Such restructuring will obviously impact students as well. They may no longer have access
12   to top-tier international faculty, and entire sub-fields of study and research opportunities may be
13   eliminated. For example, one premier southern university is at risk of having to let go three
14   postdoctoral students and an assistant professor who supervise federally-funded cancer research.
15   The laboratory would not survive without that supervision, and the 13 PhD students currently
16   working there would have to find other positions. And international students, knowing that future
17   job prospects are bleak, may no longer apply to American colleges and universities—even though
18   foreign-born students contribute tens of billions of dollars to the U.S. economy and support
19   hundreds of thousands of jobs each year. See NAFSA International Student Economic Value Tool,
20   NAFSA, https://tinyurl.com/y3lxm85d
            https://tinyurl.com/y31xm85d (last visited Oct. 30, 2020) (estimating that foreign-born
21   students contributed $39 billion and supported 455,000 jobs during the 2017-2018 academic year).
22          And the consequences will trickle down to the U.S. at large. International scholars routinely
23   publish pioneering peer-reviewed work in virtually all fields of knowledge. Many have a tangible
24   impact on "patents,
               “patents, innovation, and entrepreneurship.”                 Don’t Ban H-1B Workers:
                                         entrepreneurship." Alex Nowrasteh, Don't
25   They Are Worth Their Weight in Innovation, Cato at Liberty (May 14, 2020) (summarizing several
26   leading studies), perma.cc/SMW4-UUJT. Unsurprisingly, study after study has shown that the
27   presence of H-1B workers creates domestic jobs. E.g., Michael Greenstone, et al., The U.S.
28   Immigration System: Potential Benefits of Reform, The Hamilton Project 5 (2012),
                                                                         [PROPOSED] AMICI CURIAE BRIEF
                                                     - 10 -
                                                                              CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 17 of 27



1    https://tinyurl.com/y2pto6vj (reporting that, between 1995 and 2005, foreign-born innovators
 2   “founded” "more
     "founded" “more than 25 percent of the engineering and technology companies”
                                                                       companies" that have
 3   “produced $52 billion in sales and employed 450,000 workers");
     "produced                                           workers”); Partnership for a New American
4    Economy, The H-1B Employment Effect: H-lBs
                                          H-1Bs awarded between 2010-2013 will create more than
 5   700,000 jobs for U.S.-born
                      US.-born workers by 2020, at 1-2 (2015), perma.cc/C6T2-6TKZ; Madeline
 6   Zavodny, American Enterprise Institute for Public Policy Research & the Partnership for a New
 7   American Economy, Immigration and American Jobs 11 (Dec. 2011), perma.cc/66K3-NZDQ.
 8          Universities that can afford to keep their international faculty will hardly be better off.
 9   Expending money in this area will inevitably mean budget cuts in others, such as engagement in
10   social entrepreneurship and funding of key community outreach programs. Non-faculty employee
11   positions and financial aid may be among the first impacted. See Employment, Hours, and Earnings
12   from the Current Employment Statistics Survey (National), U.S. Bureau of Labor Statistics,
13   https://tinyurl.com/yyeap75a (last visited Oct. 30, 2020) (noting that the vast majority of the
14   300,000 jobs shed by colleges and universities during the pandemic were nonfaculty jobs);
15   Coalition Letter, supra, at 2 (observing that 40% of students have likely lost their jobs in the
16   pandemic and will be unable to afford postsecondary education without additional support).
17          As all of this shows, by refusing to go through notice-and-comment rulemaking, DOL and
18   DHS lacked an understanding of the consequences and harms that will flow from the Rules. The
19   result: These Rules will preclude, without reasoned analysis, our nation's
                                                                       nation’s colleges and universities
20   from engaging the talent they need to prepare the next generation of students to solve the complex
21   issues facing our country and the world and to be global citizens.
22          B. The DHS And DOL Rules Send A Message Of Exclusion, Crippling Cross-Border
               Exchange Of People And Ideas.
23
            One central ingredient in the success of our higher education system is its historic openness
24
     and diversity. That openness is nowhere more evident than in our tradition of recruiting top-notch
25
     foreign faculty and enrolling talented students from outside the United States. "The
                                                                                     “The history of the
26
     United States is in part made of the stories, talents, and lasting contributions of those who crossed
27
     oceans and deserts to come here."
                                here.” Arizona v. United States, 567 U.S. 387, 416 (2012). Today, our
28

                                                                          [PROPOSED] AMICI CURIAE BRIEF
                                                    - 11 -
                                                                               CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 18 of 27



1    colleges and universities enroll more than one million international students, see International
 2   Student Enrollment Statistics, Educationdata.org, https://tinyurl.com/y3zwxgle (last visited Oct.
 3   30, 2020), and employ thousands of international faculty, see supra 7.
4                                        “atmosphere which is most conducive to speculation,
             Campus diversity creates an "atmosphere
 5                   creation.” Fisher v. Univ. of Texas at Austin, 570 U.S. 297, 308 (2013). In
     experiment, and creation."
 6   dormitories and dining halls, "informal
                                   “informal interaction with diverse peers [is] consistently influential
 7                                     outcomes.” See Patricia Gurin et al., Diversity and Higher
     [and positive] on all educational outcomes."
 8   Education: Theory and Impact on Educational Outcomes, 72 Harv. Educ. Rev. 330, 359 (2002).
 9   Faculty and staff are critical to fostering that diverse environment. See, e.g., Peter McDonough,
10   Campus Diversity in the Age of Fisher II: Broadening the Conversation, Legal Watch, The
11   Presidency 19, no. 1 (Winter) 8 (2016) (urging that "the
                                                         “the arguments regarding compelling interest
12      diversity” among students should apply "with
     in diversity"                             “with equal force"
                                                           force” to faculty and administrators, as they
13   “interact with students in educational settings . . . [and] serve as authority figures on campus").
     "interact                                                                                 campus”).
14   Scholars hailing from different countries have confronted different social and political conditions
15   and so can identify different problems to solve—and can see different solutions to offer. At the
16   end of the day, international diversity challenges all of the members of an academic community to
17   consider and evaluate their assumptions, beliefs, and biases.
18           The Supreme Court has repeatedly recognized those tangible "educational
                                                                        “educational benefits that flow
19   from a diverse student body."
                            body.” Fisher, 570 U.S. at 308. For one, it gives students "the
                                                                                       “the skills needed
20   in today's
        today’s increasingly global marketplace,"
                                    marketplace,” which "major
                                                        “major American businesses have made clear .
21   . . can only be developed through exposure to widely diverse people, cultures, ideas, and
22   viewpoints.” Grutter, 539 U.S. at 330. For another, in-class diversity significantly enhances
     viewpoints."
23   students’ abilities both to problem-solve and to work on group projects. See Patrick T. Terenzini
     students'
24   et al., Racial and Ethnic Diversity in the Classroom: Does It Promote Student Learning? 72 J.
25   Higher Educ. 509, 527 (2001); see also Brief of Fortune-100 and Other Leading American
26   Businesses as Amici Curiae in Support of Respondents 9-10, Fisher v. Univ. of Texas at Austin
27   (Fisher II), 136 S. Ct. 2198 (2016) (No. 14-981) (recognizing that "diverse
                                                                        “diverse university setting and
28   the cross-cultural interactions . . . are essential to the students’         to” navigate U.S. workplace);
                                                                students' ability to"
                                                                            [PROPOSED] AMICI CURIAE BRIEF
                                                       - 12 -
                                                                                 CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 19 of 27



1    Neil G. Ruiz, The Geography of Foreign Students in U.S. Higher Education: Origins and
 2   Destinations 2, Brookings Inst (2014), https://tinyurl.com/y9dwh53y (crediting the steady stream
 3                                              “transnational business creation"
     of international students for increases in "transnational          creation” and "trade
                                                                                      “trade and direct
4    investment between the United States”           students’ countries of origin).
                                   States" and those students'
 5            Diversity is multi-faceted and difficult to achieve, particularly in specialized fields. See
 6   Survey of Earned Doctorates, tbl. 24 –— U.S. citizen and permanent resident doctorate recipients,
 7   by major field of study, ethnicity, and race: 2018, National Science Foundation,
 8   https://ncses.nsf.gov/pubs/nsf20301/data-tables (while Black doctorate recipients comprised 6.9%
 9   of all U.S.-citizen or permanent-resident doctoral recipients in 2018, only 1.2% earned doctorates
10   in physics and astronomy and 2.5% in mathematics and statistics). Experience bears out those
11   statistics. As one independent mid-sized private university explains, limiting access to international
12   scholars has a considerable impact on recruiting diverse faculty and faculty who can educate
13   students about being global citizens; the school is currently seeking to hire a human rights scholar
14   from Chile.
15            Hard as it is to achieve, however, diversity is easy to destroy—in many circumstances
16   perception of animus alone will be enough. NAFSA: Ass'n
                                                       Ass’n of Int’l
                                                                Intl Educators, Restoring U.S.
17   Competitiveness      for    International     Students    and     Scholars      1    (June     2006),
18   https://tinyurl.com/y2ytcp6t (observing that the finest international students and scholars are most
19   interested in coming to schools that are perceived as welcoming and open-minded). Policies that
20   welcome the foreigners who reside within our borders are critical to preserving our higher education
21   system’s reputation for openness and inclusion.
     system's
22      II.      THE TRUMP ADMINISTRATION HAS REPEATEDLY MISUSED THE
                 GOOD CAUSE EXCEPTION TO NOTICE-AND-COMMENT REQUIREMENT
23               ON ISSUES AFFECTING HIGHER EDUCATION.
24            The good-cause exception is meant, as its name suggests, for "exceptional
                                                                           “exceptional circumstances.”
                                                                                        circumstances."
25   Council of Southern Mountains, Inc. v. Donovan, 653 F.2d 573, 581 (D.C. Cir. 1981). Courts have
26                                                      “an all-purpose escape clause."
     repeatedly admonished against transforming it into "an                    clause.” Nat'l
                                                                                        Nat’l Fed'n
                                                                                              Fed’n of
27   Fed. Emps. v. Devine, 671 F.2d 607, 610 (D.C. Cir. 1982) (citing Am. Fed'n
                                                                          Fed’n of Gov’t
                                                                                   Gov't Emps., AFL-
28   CIO v. Block, 655 F.2d 1153, 1153 (D.C. Cir. 1981)). Amici are concerned that the Trump
                                                                         [PROPOSED] AMICI CURIAE BRIEF
                                                     - 13 -
                                                                              CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 20 of 27



1    Administration has repeatedly thrown that admonition to the wind.             See Lisa Heinzerling,
 2   Unreasonable Delays: The Legal Problems (So Far) of Trump’s
                                                         Trump's Deregulatory Binge, 12 Harv. L.
 3   & Pol'y
       Pol’y Rev. 13, 42 (2018) (cataloging scores of agency rulemaking that invoked the good-cause
4    exception for reasons not traditionally recognized by the courts); Robert L. Glicksman, Shuttered
 5   Government, 62 Ariz. L. Rev. 573, 573 (2020) (expressing similar concerns).
 6          This trend is particularly troubling for higher education—one of the crown jewels of our
 7   democracy.    Americans of every background have gained enrichment, social mobility, and
 8   economic advancement by attending our postsecondary institutions. Amici and their members have
 9   been repeatedly forced to react—often essentially overnight—as the current Administration has
10   refused to provide the notice-and-comment procedures critical to informed rulemaking. In 2017,
11   for example, Departments of Justice and Education rescinded their statements of policy and
12   guidance related to discrimination on the basis of gender identity via a Dear Colleague Letter,
13   notifying educational institutions, after the decision had been made, that Title IX no longer requires
14   access to sex-segregated facilities based on gender identity. See Dear Colleague Letter on
15   Transgender Students (Feb. 22, 2017), https://tinyurl.com/y2bjw2xj. And in 2020, Immigration
16   and Customs Enforcement (ICE) rescinded its COVID-19 exemption for international students,
17   requiring all F-1 visa students whose university curricula are entirely online to leave the United
18   States. See SEVP Modifies Temporary Exemptions for Nonimmigrant Students Taking Online
19   Courses During Fall 2020 Semester, U
                                        U.S.
                                          S Immigration and Customs Enforcement (July 6, 2020),
20   https://tinyurl.com/y9rsnp88. That directive made a 180-degree turn from ICE’s
                                                                              ICE's earlier guidance
21                                                                         “operational change plans"
     and afforded colleges and universities only nine days to revamp their "operational        plans” if
22   they continued with online classes only. It was rescinded only after three lawsuits were filed and
23   a preliminary injunction was imminent. John Kruzel, Trump Administration Rescinds Foreign
24   Students Rule, The Hill (July 14, 2020), https://tinyurl.com/ybrj3uca; see also Steven Bloom &
25   Sarah Spreitzer, Department of Education’s
                                    Education's Final Section 117 Information Collection Request
26   Continues to Overstep Statutory Authority, Higher Education Today: A Blog by ACE (June 25,
27   2020), https://tinyurl.com/y3wfecws (discussing Department of Education’s
                                                                   Education's expansion of reporting
28   requirements under Section 117 without following notice-and-comment procedure).
                                                                         [PROPOSED] AMICI CURIAE BRIEF
                                                     - 14 -
                                                                              CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 21 of 27



1           Just months ago, the Supreme Court rejected the Government's
                                                            Government’s attempt to rescind DACA
 2   because the Government was "required"—but
                                “required”—but failed—to address the effect of its actions on
 3   stakeholders, including colleges and universities. Regents of the Univ. of Cal., 140 S. Ct. at 1914.
4                                             “[t]here must be some measure of constraint on
     And this very Court recently warned that "[t]here
 5   presidential authority in the domestic sphere in order not to render the executive an entirely
 6               power.” Nat'l
     monarchical power." Nat’l Ass
                               Ass’n
                                   'n of Mfrs., 2020 LEXIS 182267, at *35 (striking down Presidential
 7   Proclamation suspending entry for H-1B and other workers under auspices of the pandemic).
 8          Those courts were correct. Notice and comment is no "empty
                                                                “empty formality”;    “reintroduce[s]
                                                                       formality"; it "reintroduce[s]
 9   public participation and fairness to affected parties after government[] authority has been delegated
10                       agencies.” E. Bay Sanctuary Covenant v. Trump, 349 F. Supp. 3d 838, 860
     to unrepresentative agencies."
11   (N.D. Cal. 2018), aff’d
                       aff'd 950 F.3d 1242 (9th Cir. 2020) (citation omitted). Indeed, the 1991 rule that
12   was in effect until this new DOL Rule sought multiple rounds of comments, and made multiple
13   revisions to incorporate concerns from a wide swath of employers, including colleges and
14   universities. See Alien Temporary Employment Labor Certification Process, 56 Fed. Reg. 11,705
15   (Mar. 20, 1991) (Advance Notice of Proposed Rulemaking); Labor Condition Applications and
16   Requirements for Employers Using Aliens on H-1B Visas in Specialty Occupations, 56 Fed. Reg.
17   37,175 (proposed Aug. 5, 1991) (Proposed Rule); Labor Condition Applications and Requirements
18   for Employers Using Aliens on H-1B Visas in Specialty Occupations, 56 Fed. Reg. 54,720 (Oct. 22,
19   1991) (Interim Final Rule). DHS's
                                 DHS’s and DOL's
                                           DOL’s failure to do so here betrays a determined effort to
20   avoid public input, not simply a harmless error. California v. Azar, 911 F.3d 558, 580 (9th Cir.
21   2018) (“The
           ("The failure to provide notice and comment is harmless only where the agency's
                                                                                  agency’s mistake
22   clearly had no bearing on the procedure used or the substance of [the] decision reached.”).
                                                                                     reached.").
23          Left standing, the DHS and DOL Rules "would
                                                 “would greatly expand the category of decisions
24   not subject to notice and comment,”
                               comment," Heinzerling, supra, at 42, and would jeopardize our most-
25   jealously guarded democratic principles.
26                                                CONCLUSION
27          For the foregoing reasons, and those in Plaintiffs'
                                                    Plaintiffs’ brief, amici request that the Court grant
28   a nationwide preliminary injunction.
                                                                        [PROPOSED] AMICI CURIAE BRIEF
                                                    - 15 -
                                                                             CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 22 of 27



 1

 2

 3   Dated: October 30, 2020                 Respectfully submitted,

4                                            /s/ Steven M. Levitan______________
                                                           Levitan
                                             Steven M. Levitan
 5                                           HOGAN L
                                             HOGAN     OVELLS US LLP
                                                      LOVELLS
                                             4085 Campbell Ave., Suite 100
 6                                           Menlo Park, CA 94025
                                             (650) 463-4032
 7                                           steve.levitan@hoganlovells.com
 8

 9                                           Counsel for Amici Curiae American
                                             Council on Education and 23 Other Higher
10                                           Education Organizations

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        - 16 -            [PROPOSED] AMICI CURIAE BRIEF
                                                               CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 23 of 27



 1

 2

 3

4

 5

 6

 7

 8

 9

10
                                     ADDENDUM
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        [PROPOSED] AMICI CURIAE BRIEF
                                                             CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 24 of 27



1                                            – LIST OF AMICI CURIAE
                                    ADDENDUM —
 2

 3   The Accreditation Council for Pharmacy Education (ACPE) is the national agency for the
     accreditation of professional degree programs in pharmacy and providers of continuing pharmacy
4    education. ACPE also offers evaluation and certification of professional degree programs
     internationally and with ASHP accredits pharmacy technician education and training programs.
 5
     The American Association of Community Colleges (AACC) is the primary advocacy
 6                        nation’s community colleges. It represents more than 1,000 regionally
     organization for the nation's
     accredited, associate degree-granting institutions.
 7
     The American Association of State Colleges and Universities (AASCU) is a Washington,
 8   D.C.-based higher education association of nearly 400 public colleges, universities, and systems
     whose members share a learning and teaching-centered culture, a historic commitment to
 9   underserved student populations, and a dedication to research and creativity that advances their
     regions’ economic progress and cultural development. These are institutions are Delivering
     regions'
10   America’s Promise.
     America's

11   The American Dental Education Association (ADEA) represents all 68 U.S. dental schools, over
     800 allied and advanced dental education programs, as well as more than 18,000 individual
12   members who educate and train the nearly 50,000 students and residents attending these
     institutions.
13
     The Association of American Medical Colleges (AAMC) is a non-profit educational association
14
     whose members include all 155 accredited U.S. medical schools, more than 400 major teaching
15   hospitals and health systems, and more than 70 academic and scientific societies. Through these
     institutions and organizations, the AAMC represents more than 179,000 faculty members, 92,000
16   medical students, 140,000 resident physicians, and 60,000 graduate students and postdoctoral
     researchers in the biomedical sciences.
17

18   The Association of American Universities (AAU) is a nonprofit organization, founded in 1900 to
     advance the international standing of United States research universities. AAU's
                                                                                AAU’s mission is to shape
19   policy for higher education, science, and innovation; promote best practices in undergraduate and
     graduate education; and strengthen the contributions of research universities to society. Its members
20   include 63 public and private research universities in the United States and two in Canada.
21   The Association of Catholic Colleges and Universities (ACCU) serves as the collective voice of
22   U.S. Catholic higher education. Through programs and services, ACCU strengthens and promotes
     the Catholic identity and mission of its member institutions so that all associated with Catholic
23   higher education can contribute to the greater good of the world and the Church.

24   The Association of Governing Boards of Universities and Colleges (AGB) is the premier
     membership organization that strengthens higher education governing boards and the strategic
25   roles they serve within their organizations. Through our vast library of resources, educational
     events, and consulting services, and with nearly 100 years of experience, we empower 40,000
26   AGB members from more than 2,000 institutions and foundations to navigate complex issues,
     implement leading practices, streamline operations, and govern with confidence. AGB is the
27   trusted resource for board members, chief executives, and key administrators on higher education
     governance and leadership.
28

                                                                        [PROPOSED] AMICI CURIAE BRIEF
                                                    -A1 -
                                                    -Al
                                                                             CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 25 of 27



1    The Association of Jesuit Colleges and Universities (AJCU) represents all 27 Jesuit institutions
     in the U.S. (and one in Belize) and is affiliated with over 100 Jesuit institutions worldwide.
 2
     The Association of Public and Land-grant Universities (APLU) is a research, policy, and
 3   advocacy organization dedicated to strengthening and advancing the work of public universities.
     With a membership of 240 public research universities, land-grant institutions, state university
4    systems, and affiliated organizations, APLU's agenda is built on the three pillars of increasing
     degree completion and academic success, advancing scientific research, and expanding
 5   engagement. Annually, its 197 U.S. member campuses enroll 4.1 million undergraduates and 1.2
     million graduate students, award 1.1 million degrees, employ 11.1
                                                                     1 million faculty and staff, and
 6   conduct $42.4 billion in university-based research.
 7   The College and University Professional Association for Human Resources (CUPA-HR), the
     voice of human resources in higher education, represents more than 31,000 human resources
 8   professionals at over 2,000 colleges and universities. Its membership includes 93 percent of all
     United States doctoral institutions, 79 percent of all master's
                                                            master’s institutions, 58 percent of all
 9   bachelor’s institutions, and over 500 two-year and specialized institutions.
     bachelor's
10   The Council for Advancement and Support of Education (CASE) is a professional association
     serving educational institutions and the advancement professionals who work on their behalf in
11   alumni relations, communications, development, marketing, and allied areas. CASE helps its
     members build stronger relationships with their alumni and donors, raise funds for campus
12   projects, produce recruitment materials, market their institutions to prospective students, diversify
     the profession, and foster public support of education.
13
     The Council for Christian Colleges & Universities (CCCU) is a higher education association of
14   more than 180 Christian institutions around the world, including more than 150 in the U.S. and
                   CCCU’s mission is to advance the cause of Christ-centered higher education and to
     Canada. The CCCU's
15   help our institutions transform lives by faithfully relating scholarship and service to biblical truth.
16   The Council of Graduate Schools (CGS) is an organization of approximately 500 institutions of
     higher education in the United States, Canada, and across the globe engaged in graduate
17                                                                           master’s and doctoral
     education, research, scholarship, and the preparation of candidates for master's
     degrees.
18
     The Council of Independent Colleges (CIC) is the major national organization that focuses on
19   providing services to leaders of independent colleges and universities and represents 684 private,
     nonprofit liberal arts colleges and universities and 79 state councils and other higher education
20   organizations.
21   NAFSA: Association of International Educators is the world's largest nonprofit association
     dedicated to international education and exchange with 10,000 members located at more than 3,500
22   institutions worldwide, in over 150 countries. Members of NAFSA share a belief that international
     education advances peace, learning and scholarship, builds respect among different peoples, and
23   encourages constructive leadership in a global community
                                                    community.
24   The National Association of College and University Business Officers (NACUBO), founded in
     1962, is a nonprofit professional organization representing chief administrative and financial
25   officers at more than 1,900 colleges and universities across the country. NACUBO works to
     advance the economic vitality, business practices, and support of higher education institutions in
26   pursuit of their missions.
27

28

                                                                          [PROPOSED] AMICI CURIAE BRIEF
                                                     - A2 -
                                                                               CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 26 of 27



1    The National Association of Diversity Officers in Higher Education (NADOHE) serves as the
     preeminent voice for diversity officers in higher education. Its membership includes more than
 2   1,100 individuals and institutions representing over 750 colleges and universities, affiliated
     professional organizations, and state/regional NADOHE chapters across the United States.
 3
     The National Association of Independent Colleges and Universities (NAICU) serves as the
4    unified national voice of private, non-profit higher education in the United States. With more than
 5   5 million students attending 1,700 independent colleges and universities in all 50 states, the
                                                                                 nation’s larger public
     private sector of American higher education has a dramatic impact on our nation's
 6   interests.

 7   The National Association of Student Financial Aid Administrators (NASFAA) represents
     more than 28,000 student financial assistance professionals at nearly 3,000 colleges, universities,
 8
     and career schools across the country. NASFAA provides professional development and services
 9   for financial aid administrators; advocates for public policies that increase student access and
     success; serves as a forum on student financial aid issues, and is committed to diversity
10   throughout all activities.

11   The National Collegiate Athletic Association (NCAA) is a voluntary association comprised of
     1,098 colleges and universities and 102 athletic conferences. The NCAA is a member-led
12
     organization dedicated to the well-being and lifelong success of college athletes. Nearly 500,000
13                                             NCAA’s 24 sponsored sports across its three divisions.
     college athletes compete each year in the NCAA's
     The NCAA annually conducts 90 national championships involving nearly 60,000 students.
14
     The State Higher Education Executive Officers Association (SHEEO) serves the chief
15   executives of statewide governing, policy, and coordinating boards of postsecondary education
     and their staffs. Founded in 1954, SHEEO promotes an environment that values higher education
16
     and its role in ensuring the equitable education of all Americans, regardless of race/ethnicity,
17   gender, or socioeconomic factors. Together with its members, SHEEO aims to achieve this vision
     by equipping state higher education executive officers and their staffs with the tools to effectively
18   advance the value of higher education, promoting public policies and academic practices that
     enable all Americans to achieve success in the 21st century, and serving as an advocate for state
19   higher education leadership.
20
     NASPA: Student Affairs Administrators in Higher Education is the leading voice of student
21   affairs, driving innovation and evidence-based, student-centered practice throughout higher
     education, nationally and globally.
22

23

24

25

26

27

28

                                                                         [PROPOSED] AMICI CURIAE BRIEF
                                                    - A3 -
                                                                              CASE NO. 4:20-CV-7331-JSW
     Case 4:20-cv-07331-JSW Document 36-2 Filed 10/30/20 Page 27 of 27



1                                     CERTIFICATE OF SERVICE
 2
              I certify that, on October 30, 2020, the foregoing was electronically filed through this
 3
     Court’s CM/ECF system, which will send a notice of filing to all counsel, who are registered
     Court's
4
     users.
 5
                                                          /s/ Steven M. Levitan
 6
                                                          Steven M. Levitan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                        [PROPOSED] AMICI CURIAE BRIEF
                                                                             CASE NO. 4:20-CV-7331-JSW
